UPON A REHEARING EN BANC
A divided panel of this Court affirmed the judgment of the trial court. See Stevenson v. Commonwealth, 27 Va.App. 453, 499 S.E.2d 580 (1998). We stayed the mandate of that decision and granted a rehearing en banc.
Upon rehearing en banc, the judgment of the trial court is affirmed without opinion by an equally divided Court. Chief Judge Fitzpatrick, Judges Benton, Elder, Bray and Annunziata voted to reverse the judgment of the trial court. Judges Coleman, Willis, Overton, Bumgardner and Lemons voted to affirm said judgment.
This order shall be published and certified to the trial court.